ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                             )
W.J. Electric, LLC                            )      ASBCA No. 59295
                                             )
Under Contract No. W9129P9-10-C-0416          )

APPEARANCE FOR THE APPELLANT:                        D. Lynn Whitt, Esq.
                                                      Lake Saint Louis, MO

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Heather M. Asunskis, Esq.
                                                      Assistant District Counsel
                                                      U.S. Army Engineer District, Saint Louis

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 1August2014




                                                  ~~-
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59295, Appeal ofW.J. Electric,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals